IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JEREMIAH BUTLER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-5779

JULIE L. JONES, FLORIDA
DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed August 14, 2017.

An appeal from an order of the Circuit Court for Leon County.
Charles W. Dodson, Judge.

Jeremiah Butler, pro se, Appellant.

Kenneth Steely, General Counsel, Florida Department of Corrections, Pamela Jo
Bondi, Attorney General, and Sharon Traxler, Assistant Attorney General,
Tallahassee, for Appellee.



PER CURIAM.

      Appellant challenges the denial of his “Petition for Writ of Mandamus And

Or Alternative Habeas Corpus.” The circuit court dismissed the Petition because it

found it had no jurisdiction to consider what it deemed a collateral challenge to a

judgment and sentence. The Petition is not a collateral challenge to a judgment
and sentence, and we are therefore constrained to reverse for the circuit court’s

further consideration.

      Where a prisoner challenges the Department’s calculation or interpretation

of his or her sentence, the prisoner must first exhaust administrative remedies

through the Department. See Massey v. Crosby, 860 So. 2d 529, 529 (Fla. 4th

DCA 2003) (mem.) (citing Bedford v. State, 775 So. 2d 402, 402 (Fla. 4th DCA

2000)); Brown v. State, 13 So. 3d 1087, 1087 (Fla. 2d DCA 2009) (mem.). After,

the prisoner may seek review of that administrative decision via extraordinary

writ—mandamus if the prisoner is not seeking entitlement to immediate release.

Head v. McNeil, 975 So. 2d 583, 584-85 (Fla. 1st DCA 2008); see Bush v. State,

945 So. 2d 1207, 1211 (Fla. 2006). The prisoner has one year from the date of

exhausting administrative remedies to file the petition and venue is proper in Leon

County—where the Department is located. Bush, 945 So. 2d at 1213-14; Head,

975 So. 2d at 584-85.

      Appellant filed a Petition replete with references to how the Department

calculated his gain time, forfeited gain time, and arrived at a tentative release date

(TRD). Appellant further suggested the Department erred in failing to restore

forfeited gain time due to an errant sexual offender classification.       Appellant

attached various administrative grievances and Department responses to the

Petition—all discussing gain time and TRD calculations. Appellant calculated a

                                          2
2036 TRD, the Department calculated 2058.          Appellant was not collaterally

challenging his judgment or sentence. He raised no issue as to the court, its

rulings, or the legality of his thirteen and fifty year sentences. His claims were

directed at the Department and its implementation of sentences he agrees he has

and does not challenge.

      However inartful the Petition 1 and whatever the merits may be, 2 Appellant

challenged the Department’s calculation of his TRD. The circuit court dismissed

the Petition on the sole ground it was not the sentencing court and therefore lacked

jurisdiction to hear a collateral challenge. This was error, and it requires our

reversal.

      Accordingly, the court’s dismissal order is REVERSED, and the cause is

REMANDED for the circuit court’s further consideration.

WOLF and ROWE, JJ., and GRIFFIS III, STANLEY H., ASSOCIATE JUDGE,
CONCUR.




1
  For example, the first page of the Petition asserts Appellant is seeking review of
orders entered in criminal cases and cites separation of powers and the ex post
facto prohibition.
2
  We express no opinion as to the merits of Appellant’s Petition. That is entirely
for the circuit court.
                                          3